Citation Nr: 1822734	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depression with stress.

2.  Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active duty service from December 1989 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction currently resides at the VA RO in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2017 hearing conducted via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  During the May 2017 Board hearing, the Veteran withdrew his appeal concerning the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depression with stress.

2.  Symptoms of a digestive disorder began during the Veteran's service were later documented as irritable bowel syndrome.  The appellant is a Gulf War Veteran.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depression with stress have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Irritable bowel syndrome was incurred inGulf War service.  38 U.S.C. §§ 1117,  5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for depression with stress 

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During the May 2017 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depression with stress.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Service connection for irritable bowel syndrome

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may be granted to any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period, December 31, 2021, following service in the Southwest Asian Theater of operations during the Persian Gulf War. 

In this case, the Veteran's DD Form 214 reflects service in the Southwest theater of operations during the Persian Gulf War and that his military occupational specialty (MOS) was a heavy wheel vehicle mechanic.

There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(c). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The Veteran contends that since his service in Saudi Arabia, he has had irritable bowel syndrome and has indicated that service connection is warranted for such disability as a medically unexplained chronic multi-symptom illness under 38 U.S.C.A. § 1117.

Although the Veteran's service treatment records are absent complaints of or treatment for irritable bowel syndrome specifically, he received treatment in November 1991 for abdominal pain and nausea.  Moreover, the Board finds the Veteran competent to report problems with his bowels including chronic diarrhea and further finds his report to be credible and consistent with the record. 

A private treatment report from S.L., M.D., dated June 2017 indicates the Veteran has irritable bowel symptoms that are chronic and have been present for many years.  Dr. S.L. further opined that the Veteran's irritable bowel syndrome is due to service in the Gulf War.  His rationale was based on the Veteran's longstanding irritable bowel symptoms as well as examination of the Veteran and review of the Veteran's medical history.  Indeed, multiple VA treatment records associated with the claims folder document the Veteran's treatment for irritable bowel symptoms including chronic diarrhea.  The Board notes that irritable bowel syndrome is on the list of medically unexplained chronic multisymptom illnesses subject to presumptive service connection.  38 C.F.R. § 3.317.  

Further, the evidence reasonably shows that the Veteran began having gastrointestinal symptoms consistent with irritable bowel syndrome in service, he has received treatment for irritable bowel syndrome related to those symptoms, and he is symptomatic.  Although a VA examiner noted in an April 2011 report that the Veteran did not meet the criteria for irritable bowel syndrome, the Board finds the medical treatment records documenting chronic diarrhea and irritable bowel syndrome as well as the June 2017 report from Dr. S.L. to be of greater probative value.


ORDER

The appeal concerning the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depression with stress is dismissed.

Entitlement to service connection for irritable bowel syndrome is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


